Citation Nr: 0824325	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  07-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION


The veteran served for a long period of time in the reserves.  
He also has documented periods of active duty (AD) and active 
duty for training active military (ADT) as follows:

*	April 1970 to February 1971 - AD
*	December 8, 1997 to April 4, 1998 - ADT
*	April 8, 1998 to October 2, 1998 - ADT
*	October 5, 1998 to September 27, 1999 - ADT 
*	October 5, 1999 to March 29, 2001 - AD for Special Work
*	March 30, 2001 to September 1, 2001 - ADT
*	October 1, 2001 to March 28, 2002 - ADT
*	March 30, 2002 to September 24, 2002 -ADT
*	October 31, 2002 to April 27 2003 - AD for Special Work
*	February 22, 2004 to August 7, 2004 - AD for Special 
Work
*	December 2005 to May 2006- ADT

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Substantive Appeal, VA Form 9, dated September 2007, 
the veteran requested a hearing before a Veterans Law Judge 
in Washington, DC.  Subsequently, in July 2008, he changed 
his request to have a Video Conference hearing before a 
Veterans Law Judge at the RO.  Accordingly, the veteran 
should be scheduled for the requested hearing.

The case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Video Conference 
hearing before the Board.  The veteran 
and his representative must be provided 
proper notice of the date and time of 
the scheduled hearing and the 
notification must be documented in the 
claims file.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

